Citation Nr: 0944059	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a low back injury, status-post 
discectomy.

2.  Entitlement to an initial compensable evaluation for 
essential tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from  June 2001 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta Georgia, which granted service connection for 
residuals of a low back injury, status-post discectomy and 
essential tremor, assigning 10 and 0 percent evaluations, 
respectively.  


FINDINGS OF FACT

1.  Residuals of a low back injury, status-post discectomy 
include forward flexion greater than 60 degrees and combined 
range of motion of greater than 120 degrees.  She does not 
exhibit muscle spasm or neurological impairment in the lower 
extremities due to radiculopathy.  

2.  The Veteran's essential tremors have not been manifested 
by more than mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a low back injury, status-post discectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 
(2009). 

2.  The criteria for an initial compensable evaluation for 
essential tremors have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, 
Diagnostic Code 8103 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claims arise from her disagreement with the 
initial evaluations following the grants of service 
connection for a low back disability and essential tremors.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims folder, and all identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with her claims. Moreover, according 
to a "VCAA Notice Response," received in March 2006, the 
Veteran indicated that she had no other information or 
evidence to give VA to substantiate her claims.  The duties 
to notify and assist have been met.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, because the 
appeal ensues from the Veteran's disagreement with the 
evaluation assigned in connection with the original grants of 
service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 
21 Vet. App. 505 (2007).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A.  Residuals of Low Back Injury

Service connection has been established for residuals of low 
back injury, status post discectomy.  The RO has evaluated 
this disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5242, as 10 percent disabling.  Initially by rating decision 
dated June 2005 the RO granted service connection for status 
post discectomy of the lumbar spine and assigned a zero 
percent evaluation effective June 13, 2005.  In an August 
2006 rating decision the RO increased the  disability 
evaluation to 10 percent; however, because the increase in 
the evaluation did not represent the maximum evaluation 
available for the disability, the Veteran's claim remained in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, a 10 percent rating is assignable for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right lateral rotation.  Forward 
flexion to 90 degrees, and extension, lateral flexion, and 
lateral rotation to 30 degrees, each, are considered normal 
ranges of motion of the thoracolumbar spine. 38 C.F.R. § 
4.71, Plate V.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204- 207 (1995).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

The evidence of record shows that in September 2004 the 
Veteran completed a physical therapy patient questionnaire.  
On it she reported that she had current symptoms regarding 
her low back.  She indicated that the cause of the symptoms 
was lifting a computer and bending down.  At a follow-up 
examination in October 2004 the Veteran reported having back 
pain without radiation to legs and any numbness, tingling and 
weakness.  On examination of the lower extremity, reflexes 
and strength were within normal range.  Sensation was intact 
to light touch.  There was positive pain on palpation of the 
back at L3-4 and no deformity.  The assessment was large disc 
herniation at L3-4.  

In November 2004 the Veteran was admitted for a right 
approach L3-4 laminotomy, removal of the yellow ligament and 
partial discectomy.  At a post-operative follow-up visit in 
December 2004, it was reported that the Veteran was doing 
exceptionally well with no residual leg pain.  She was 
allowed to return to light duty, within approximately two 
weeks of that visit.  

In April 2005 the Veteran underwent a pre-discharge 
examination.  At that time one of her chief complaints was 
chronic low back pain.  She reported pain while walking and 
with other activity.  She denied radiation of the pain.  She 
described the pain as an "aching pain."  She reported that 
she could function with medication when there were flare-ups.  
She also reported functional impairment of the inability to 
bend as she had prior to the back injury.  She further 
reported having difficulty driving and sitting for fifteen 
minutes or more.  She is unable to lift much weight.  She 
reported missing seven weeks of work secondary to her low 
back disability.  Examination of the thoracolumbar spine 
revealed no radiation of pain on movement, muscle spasm, or 
tenderness.  Straight leg raising in the right and left was 
negative.  Ranges of motion were as follows: flexion from 
zero to 90 degrees; extension from zero to 20 degrees, 
limited by pain at 20 degrees; right and left lateral flexion 
and right and left rotation from zero to 30 degrees.  Range 
of motion was limited by pain in extension.  It was not 
however limited by fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis and no intervertebral 
disc syndrome.  Neurological examination was normal.  X-ray 
of the lumbar spine revealed normal findings.  The diagnosis 
was status post discectomy of the lumbar spine with residuals 
of decreased range of motion and pain.

In her notice of disagreement dated July 2005 the Veteran 
noted that she continues to have pain in her low back, which 
sometimes goes down to her hips.  She further noted that 
depending on the day, she has difficulty doing things such as 
exercising and cleaning her apartment.  She stated that she 
is unable to sit in a car longer than thirty minutes before 
her back hurts too much.

Examination of the Veteran's back at a VA outpatient clinic 
in June 2006 revealed no increased kyphosis, no scoliosis, 
negative lloid's [sic], decreased lumbar lordosis, tenderness 
on palpation of the lumbar spine and no tenderness on 
palpation of the S1 joints.   Neurological examination 
revealed central nervous system II-XII grossly intact, and 
motor and sensory systems grossly intact.  

Considering the pertinent evidence in light of the above- 
noted legal authority, the Board finds that an evaluation in 
excess of 10 percent for the Veteran's service-connected low 
back disability is not warranted.  

The aforementioned evidence does not reflect findings of 
forward flexion of the thoracolumbar spine of 60 degrees or 
less, combined range of motion of 120 degrees or less, or 
muscle spasm or other deformity.  Rather, on examination in 
June 2006, the Veteran had forward flexion to 90 degrees and 
combined range of motion of 230 degrees and no exhibited 
muscle spasm.  (The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.).  

The Veteran is competent to provide testimony as to 
observable symptoms that she has experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, her reports of back 
pain are consistent with the evidence of record and are found 
to be credible.  However, despite the complaints and findings 
of pain as noted above, the evidence does not establish 
additional functional impairment such as to enable a finding 
that her disability picture most nearly approximates the 
next-higher 20 percent evaluation under DC 5242.  Here, the 
Veteran's complaints have been taken into consideration in 
the assignment of the 10 percent evaluation, and there is no 
basis for assignment of a higher rating solely on the basis 
of her complaint of pain.  See 38 C.F.R. §§ 4.40, and 4.45; 
DeLuca, supra.

Regarding DC 5242, degenerative arthritis of the spine, this 
diagnostic code directs to DC 5003, which states that with X- 
ray evidence of involvement of 2 or more major joints or 
minor joint groups 10 percent is warranted, not to be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003, Note 1 (2009).  The April 2005 pre-
discharge x-ray report shows a normal x-ray of the lumbar 
spine with no arthritic changes, therefore the criteria for 
an additional 10 percent for the Veteran's low back 
disability under DC 5003 are not met.

Moreover, under Note (1) of the General Rating Formula, VA 
must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected low back disability.  As 
discussed above, on neurological examination all findings 
were grossly normal.  Even the sensory examinations were 
within normal limits.  There was no objective neurological 
impairment that would warrant even a minimal compensable 
evaluation.

The Board also notes that, even if evaluated on the basis of 
applicable criteria for rating disc disease, a disability 
rating higher than 10 percent is not warranted.  Pursuant to 
Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (as discussed above) or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  According 
to the Formula for Rating IVDS Based on Incapacitating 
Episodes, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  Higher ratings 
are warranted for incapacitating episodes of longer 
durations.  For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS 
Based on Incapacitating Episodes.

The medical evidence does not indicate any bed rest 
prescribed by a physician for a total period of at least one 
week in the last 12 months, as required for the minimum, 
compensable rating under the above-noted criteria.  The 
Veteran has reported missing seven weeks of work secondary to 
her low back disability, but according to the record that 
time was due to post-surgery convalescence.  

The Board has also considered whether the Veteran is entitled 
to staged ratings.  See Fenderson, supra.  It is the Board's 
opinion, however, that the Veteran's service-connected low 
back disability has not been more than 10 percent disabling, 
during the entire appeal period.  See also Hart, supra. 

B.  Essential Tremors

The Veteran's service-connected disability of essential 
tremors is evaluated by analogy under diagnostic code for 
convulsive tics and assigned a zero percent disability 
evaluation.  The Veteran contends that her essential tremors 
are more disabling and warrants a compensable evaluation.  
She asserts that she currently takes medication in order to 
control the tremors and if she does not take the medication 
the tremors are moderate and her migraines occur more 
frequently.

The Veteran's medical history with regard to tremors reveal 
that she sought medical treatment, while on active duty, in 
July 2003, for complaints of tremor of both hands for the 
past two years that increased with anxiety and with caffeine.  
The July 2003 medical report shows she underwent a 
neurological examination.  The examiner noted in the 
examination report that the only abnormality was the tremor 
which was fine and similar to benign familiar tremor but when 
the Veteran relaxed the tremor would disappear.  He noted, 
"So I am more with functional tremor due to anxiety."  
Examination in March 2005 revealed fine tremor in the hands.  
The diagnosis was essential tremor.  

In April 2005 the Veteran had a pre-discharge examination.  
She reported that she was diagnosed with an essential tremor 
two and a half years prior and that she had received no 
specific treatment for the condition.  Examination of the 
extremities at that time revealed no clubbing, cyanosis or 
edema; neurological examination revealed no abnormalities.  
The diagnosis was essential tremor.  

In June 2006 the Veteran presented at VA outpatient clinic 
with complaints of "My shakiness."  She reported that she 
was diagnosed with essential tremor in 2003 and had run out 
of medication since 2005 and requested a refill.  On 
neurological examination her central nervous system II-XII 
and motor and sensory systems were grossly intact.  The 
examiner concludes with an assessment of essential tremor.

Under 38 C.F.R. § 4.124a, Code 8103 mild convulsive tics are 
zero percent disabling; moderate convulsive tics are 10 
percent disabling and severe convulsive tics are evaluated as 
30 percent disabling.  The note to this rating code indicates 
that these characterizations are dependent upon the frequency 
and severity of the symptoms and muscle groups involved.  Id.  

In this case, examination has consistently shown normal 
neurological findings and the Veteran's tremor has been 
described as "fine tremor in hands."  The examiner in July 
2003 noted that the only abnormality was the tremor which was 
fine and when the Veteran relaxed the tremor would disappear.  
No associated neurological impairment has been demonstrated.  
Based on this evidence the Veteran's symptoms are consistent 
with mild impairment, which warrants a zero percent 
evaluation under Diagnostic Code 8103.  There is no basis in 
the medical evidence to find that the symptoms meet or 
approximate moderate impairment, which is required for the 
assignment of a compensable rating.  Furthermore, the Veteran 
has not described symptoms of sufficient severity as to 
warrant a compensable rating.  Accordingly, the criteria for 
an initial compensable evaluation for essential tremors have 
not been met.

The Board notes further that a staged rating is not 
appropriate in this case.  The in-service and VA outpatient 
treatment records and the pre-discharge examination 
demonstrate a relative consistency in the Veteran's 
symptomatology, and she has not demonstrated moderate or 
severe symptoms at any time during the period on appeal.  See 
Fenderson, supra; see also Hart, supra.

III.  Extraschedular Consideration

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there are no showings that the Veteran's low back 
and essential tremor disabilities are so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extraschedular basis.  See 38 C.F.R. § 
3.321(b).  In this regard, the Board notes that the 
disabilities have not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating for the period).  There also is no 
evidence that the disabilities have necessitated frequent 
periods of hospitalization, or have otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claims for an evaluation 
in excess of 10 percent for a low back disability and a 
compensable evaluation for essential tremors must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims for increased evaluations, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 10 percent for residuals 
of low back injury, status post discectomy is denied. 

An initial compensable evaluation for essential tremors is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


